DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8th, 2022, has been entered.
 
Response to Amendment
Applicant’s Remarks/Arguments filed on June 8th, 2022, have been carefully considered.
Claims 1-3, 5-7, 9, 15-17, and 19-20 have been amended.
Claims 4, 8, 13, and 18 have been canceled.
Claims 1-3, 5-7, 9-12, 14-17, and 19-20 are currently pending in the instant application.

Claim Objections
Claim 7 is objected to because of the following informalities:
Regarding claim 7, claim 5 already states the “storage optimization” is defined as “deduplication”. Claim 7 attempts to define “storage optimization” as compression or garbage collection neither of which are “deduplication”. Applicant needs to clearly setup “storage optimization” choices before limiting them. The examiner figures this might a simple error do to the claim renumbering and amendments.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ives et al. [US9,383,940] in view of Starr [US2017/0177592]. Ives teaches techniques for performing data migration. Starr teaches file-level array storage.

Regarding claims 1, 9, and 16, Ives teaches a method comprising: 
Receiving [Ives column 5, line 48 “…may issue a data request…”], in a storage system at a storage element integrating fast durable storage [Ives column 7, lines 55-58 “…flash drive…”] and bulk durable storage [Ives column 7, lines 55-58 “…SATA disk drive…”], a data storage operation from a host computer [Ives column 5, lines 50-51 “…may perform a read or write operation…”];
storing, in accordance with a first data resiliency technique [Ives column 2, lines 63-64 “…a first RAID group may provide said first level of data protection…”], data corresponding to the data storage operation within the fast durable storage [Ives column 2, lines 50-52 “…Data for the first mirror of the source logical volume may be stored on at least a portion of a first physical device…”]; 
Ives fails to explicitly teach determining, based on the received data storage operation, that a complete RAID stripe has been written to the fast durable storage;
However, Starr does teach determining, based on the received data storage operation, that a complete RAID stripe has been written to the fast durable storage [Starr paragraph 0027, most lines “…stripe file-level data across the containers 122…the controller 116 flushes the data to physical storage devices in deep storage 114…flushing is preferably called for when the containers 122 are substantially full…for purposes of migrating a complete container 122…”];
Ives and Starr are analogous arts in that they both deal with data migration storage operations.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ives’ use of different redundancy levels with Starr’s teachings of migrating data when a stripe is full for the benefit of providing end-user initiated recovery rather than requiring enterprise owner’s participation thus removing complexity and expense [Starr paragraph 0004-0005 “…it is advantageous to provide an end-user initiated recovery rather than requiring the enterprise owner's participation… replaces the complex and expensive archive requirements of the previously attempted…”].
responsive to the determination [Starr paragraph 0027, most lines “…flushing is preferably called for when the containers 122 are substantially full…for purposes of migrating a complete container 122…”], moving a portion of the stored data from the fast durable storage to the bulk durable storage [Ives column 7, lines 41-46 “…At various points in time, there may be a need or desire to migrate data, such as to migrate user data from a source LV to a target LV, or to swap a first logical volume with that of a second logical volume (e.g., so that data of the first logical volume is stored in the storage area of the second logical volume, and vice versa)…”], the bulk durable storage [Ives column 7, lines 55-58 “…SATA disk drive…”] storing the data in accordance with a second data resiliency technique [Ives column 2, lines 64-65 “…a second RAID group may provide said second level of data protection…”].

Regarding claims 2 and 17, as per claim 1, Ives teaches the data storage operation is a write operation [Ives column 5, lines 50-51 “…may perform a read or write operation…”], wherein performing the write operation comprises storing data in fast durable storage [Ives column 7, lines 55-58 “…flash drive…”] using the first data resiliency technique  [Ives column 2, lines 63-64 “…a first RAID group may provide said first level of data protection…”], wherein the first data resiliency technique includes use of a RAID N+2 format [Ives column 8, lines 64-66 “…The storage 104 for RG5 includes 4 RAID group members for a 3×1 RAID configuration of 3 data members and 1 parity member…”], and wherein moving the portion of data [Starr paragraph 0027, most lines “…flushing is preferably called for when the containers 122 are substantially full…for purposes of migrating a complete container 122…”] comprises storing the data in bulk durable storage [Ives column 7, lines 55-58 “…SATA disk drive…”] using the second data resiliency technique [Ives column 9, lines 8-10 “…the RAID-6 group is a 6×2 configuration with 6 data members and 2 parity members…”], wherein the second data resiliency technique is different from the first data resiliency technique [(The examiner has determined Ives teachings of RAID 5 and RAID 6 or two different resiliency techniques.)] and includes use of a RAID M+2 format [Ives column 19, lines 31-39 “…RG attribute set record 1520 may include a number of blocks or amount of space allocated 1522 for the RG, a total number of RG members 1524, a number of data members 1524, a number of parity members 1528 and a RAID level 1530 (e,g, RAID 0, 1, 3, 5, 6, 10, etc.)…”(The examiner has determined the number of data members and number of parity members is use selectable and thus obvious that one could create a N+2 and M+2 format.)].
  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ives et al. [US9,383,940] in view of Starr [US2017/0177592] further in view of Siewert et al. [US2010/0199036]. Ives teaches techniques for performing data migration. Starr teaches file-level array storage. Siewert teaches systems and methods for block-level management of tiered storage.

Regarding claim 3, as per claim 1, Both Ives and Starr fail to explicitly teach RAID parity calculations are a merger of parity calculations for multiple partial erasure coded parity calculations within a Galois field for partially filled data stripe updates, and wherein M is less than N.  However, Siewart does teach RAID parity calculations are a merger of parity calculations for multiple partial erasure coded parity calculations within a Galois field for partially filled data stripe updates, and wherein M is less than N. [Siewart paragraph 0032, all lines “…The concept of FIG. 4B may also be applied to RAID-6/60 such that the Galois P,Q parity blocks are mapped to two dedicated SSDs and the data blocks to N data HDDs in an N+2 RAID-6 set mapping…”]. 
Ives, Starr and Siewart are analogous arts in that they all deal with data storage resiliency. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both Ives’ and Starr’s storage techniques with Siewart’s hybrid storage for the benefit of increasing performance by using dedicated parity storage [Siewart paragraph 0029, last lines “…performance increases in some applications may be significantly improved by using such a dedicated parity storage…”].

Claim 5-7, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ives et al. [US9,383,940] in view of Starr [US2017/0177592] further in view of Tevis et al. [US2011/0138154]. Ives teaches techniques for performing data migration. Starr teaches file-level array storage. Tevis optimization of a computing environment in which data management operations are performed.

Regarding claims 5, 14-15, and 19, as per claim 1, Both Ives and Starr fail to explicitly teach determining a data storage optimization that is applicable to one or more portions of stored data within the fast durable storage, wherein the data storage optimization includes performing data deduplication; 3P3332US01modifying the one or more portions of stored data within the fast durable storage to generate modified data; and storing, after modifying the one or more portions of data, the modified data within the fast durable storage. 
However, Tevis does teach determining a data storage optimization that is applicable to one or more portions of stored data [Tevis paragraph 0006, last lines “…the management system provides recommendations to optimize the computing environment through the reconfiguration of the data management operation configuration and reconfigures the data management operation configuration to optimize the computing environment…”] within the fast durable storage [Tevis  paragraph 0023, last lines “…disk 168…”(The examiner has determined fast durable to be disk in Tevis teachings.)], wherein the data storage optimization includes performing data deduplication [Tevis 0006, first lines “…optimizing a computing environment that performs data management operations such as encryption, deduplication and compression…”]; 3P3332US01 modifying the one or more portions of stored data within the fast durable storage to generate modified data [Tevis paragraph 0025, all lines “…data management operations, such as encryption, deduplication, and compression, may be performed in network devices 152, storage network devices 154, file servers 162, backup servers 164, archive servers 166, disk 168, tape 170 and virtual tape 172...”]; and storing, after modifying the one or more portions of data, the modified data within the fast durable storage [Tevis paragraph 0041, first lines 1-6 “…The analysis module 250 begins accumulating where these data management operations occur in the data components and the order in which the data management operations are performed in the data components 310…”].
Ives, Starr and Siewart are analogous arts in that they all deal with data storage operations. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ives’ and Starr’s data storage operations with Tevis’s data optimization operations for the benefit of reducing the consumption of expensive resources such as storage space and transmission bandwidth [Tevis paragraph 0003, last lines “…reduce the consumption of expensive resources…”].  
Regarding claims 6, 15, and 20, as per claim 1, Tevis teaches storing, after modifying the one or more portions of data [Tevis paragraph 0006, last lines “…the management system provides recommendations to optimize the computing environment through the reconfiguration of the data management operation configuration and reconfigures the data management operation configuration to optimize the computing environment…”], the modified data within the bulk durable storage [Ives column 7, lines 41-46 “…At various points in time, there may be a need or desire to migrate data, such as to migrate user data from a source LV to a target LV, or to swap a first logical volume with that of a second logical volume (e.g., so that data of the first logical volume is stored in the storage area of the second logical volume, and vice versa)…”].
 
Regarding claim 7, as per claim 1,  Tevis teaches the data storage optimization is one or more of: data compression or garbage collection [Tevis 0006, first lines “…optimizing a computing environment that performs data management operations such as encryption, deduplication and compression…”].  

Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ives et al. [US9,383,940] in view of Starr [US2017/0177592] further in view of Omizo et al. [US2013/0198437]. Ives teaches techniques for performing data migration. Starr teaches file-level array storage. Omizo teaches memory management device and memory management method.


Regarding claim 10, as per claim 1, Ives teaches the fast durable storage can be DRAM. However, both Ives and Starr fail to explicitly teach the fast durable storage comprises nonvolatile random access memory.  However, Omizo does teach the fast durable storage comprises nonvolatile random access memory [Omizo paragraph 0202, lines 7-10 “…A nonvolatile random access memory such as an MRAM (Magnetoresistive Random Access Memory) or an FeRAM (Ferroelectric Random Access Memory) may be employed in place of the volatile semiconductor memory 52a if the memory is capable of high-speed random access of DRAM level and virtually has no upper limit for the access count…”].
Ives, Starr and Omizo are analogous arts in that they all deal with data storage operations.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ives’ and Starr’s data storage operations with Omizo’s teachings of data migration operations for the benefit of improving access efficiency and management of sequential data [Omizo paragraph 0131, all lines “…to improve the access efficiency and management efficiency of sequential data…”].

Regarding claim 11, as per claim 1, Omizo teaches the bulk durable storage comprises one or more solid state drives [Omizo paragraph 0203, all lines “…The nonvolatile semiconductor memory 52b is, for example, an SLC-type NAND flash memory. The nonvolatile semiconductor memory 52c is, for example, an MLC-type NAND flash memory…”]. 
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ives et al. [US9,383,940] in view of Starr [US2017/0177592] further in view of Cho [US2011/0307652]. Ives teaches techniques for performing data migration. Starr teaches file-level array storage. Cho teaches hybrid system architecture for random access memory.

Regarding claim 12, as per claim 1, Both Ives and Starr fail to explicitly teach the storage element further comprises volatile random access memory, and wherein the one or more controllers are further configured to, in response to a loss of power to the storage element and in dependence upon energy provided by a stored energy device, transfer data from the volatile random access memory into one or more of the fast durable storage or the bulk durable storage.
However, Cho does teach the storage element further comprises volatile random access memory [Cho paragraph 0022, all lines “…The memory disk unit 100 includes a plurality of memory disks provided with a plurality of volatile semiconductor memories for high-speed data input/output (for example, DDR, DDR2, DDR3, SDRAM, and the like)…”], and wherein the one or more controllers are further configured to, in response to a loss of power to the storage element and in dependence upon energy provided by a stored energy device, transfer data from the volatile random access memory into one or more of the fast durable storage or the bulk durable storage [Cho paragraph 0021, last lines “…an auxiliary power source unit 400 that is charged to maintain a predetermined power using the power transferred from the host through the PCI-Express host interface unit; a power source control unit 500 that supplies the power transferred from the host through the PCI-Express host interface unit to the controller unit, the memory disk unit, the backup storage unit, and the backup control unit which, when the power transferred from the host through the PCI-Express host interface unit is blocked or an error occurs in the power transferred from the host, receives power from the auxiliary power source unit and supplies the power to the memory disk unit through the controller unit; a backup storage unit 600 that stores data of the memory disk unit; and a backup control unit 700 that backs up data stored in the memory disk unit in the backup storage unit, according to an instruction from the host or when an error occurs in the power transmitted from the host…”].
Ives, Starr and Cho are analogous arts in that they all deal with data storage resiliency. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the hybrid memory system of Ives and Starr with the hybrid memory system of Cho for the benefit of using multiple disks in a balanced way to improve performance [Cho paragraph 0016, last lines “…improving performance…”].
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 16 have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139